Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 28, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  147376                                                                                                   Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 147376
                                                                    COA: 308871
                                                                    Wayne CC: 11-008251-FH
  JOSEPH RIVERS,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the May 23, 2013
  judgment of the Court of Appeals is considered. We DIRECT the Wayne County
  Prosecuting Attorney to file a supplemental brief, addressing the unpreserved issue raised
  by the defendant in his application for leave to appeal in which he asserts that he was not
  subject to sentence enhancement on the charge of possession of a firearm during the
  commission of a felony, second offense, MCL 750.227b(1), because he was not
  previously convicted of felony-firearm. The prosecuting attorney’s supplemental brief
  shall be filed within 28 days after the date of this order.

        The application for leave to appeal remains pending.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 28, 2013
           s1021
                                                                               Clerk